State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 9, 2015                     518559
________________________________

In the Matter of the Claim of
   JONATHAN GAGER,
                    Respondent.

GANNETT SATELLITE INFORMATION
   NETWORK, INC., Doing                     MEMORANDUM AND ORDER
   Business as PRESS AND SUN
   BULLETIN,
                    Appellant.

COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   February 10, 2015

Before:   Lahtinen, J.P., Garry, Lynch and Devine, JJ.

                             __________


      Bond, Schoeneck & King, PLLC, Syracuse (L. Michael Zinser
of Zinser Law Firm, Nashville, Tennessee, admitted pro hac vice),
for appellant.

      James W. Cooper, Warrensburg, for Jonathan Gager,
respondent.

      Eric T. Schneiderman, Attorney General, New York City (Mary
Hughes of counsel), for Commissioner of Labor, respondent.

      Satterlee Stephens Burke & Burke LLP, New York City (Mark
A. Fowler of counsel), for New York News Publishers Association,
amicus curiae.

                             __________
                              -2-                  518559

Lynch, J.

      Appeals from two decisions of the Unemployment Insurance
Appeal Board, filed May 30, 2013, which ruled, among other
things, that Gannett Satellite Information Network, Inc. is
liable for unemployment insurance contributions on remuneration
paid to claimant and others similarly situated.

      Claimant delivered newspapers for Gannett Satellite
Information Networks, Inc. under four separate contracts from
March 2004 until September 2009. Gannett has appealed from two
Unemployment Insurance Appeal Board decisions finding that
claimant was an employee entitled to benefits, for which Gannett
was liable for unemployment insurance contributions. The indicia
of control retained by Gannett through the agreements with
claimant are nearly identical to the factors identified to
establish an employment relationship in Matter of Armison
(Gannett Co., Inc.-Commissioner of Labor) (122 AD3d 1101 [2014],
lv dismissed 24 NY3d 1209 [2015]). Accordingly, we find that the
Board's decisions are supported by substantial evidence (see
Matter of Travis [Gannett Satellite Information Network, Inc.-
Commissioner of Labor], ___ AD3d ___ [decided herewith]; Matter
of Hunter [Gannett Co., Inc.-Commissioner of Labor], 125 AD3d
1166, 1167-1168 [2015]).

     Lahtinen, J.P., Garry and Devine, JJ., concur.



     ORDERED that the decisions are affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court